UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4538



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID C. BOWEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-98-425-JFM)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph J. Trepel, LAW OFFICES OF JOSEPH J. TREPEL, Rockville,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Joyce K. McDonald, Assistant United States Attorney, Balti-
more, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David C. Bowen appeals his conviction, entered upon a written

plea agreement, of mail fraud, in violation of 18 U.S.C.A. § 1341

(West 1994 & Supp. 1999).   As part of his written plea agreement,

Bowen expressly waived his right to appeal any sentence falling

within the statutory range, except for the right to appeal based on

an upward or downward departure from the guideline range estab-

lished at sentencing.   Following an extensive Fed. R. Crim. P. 11

hearing, the district court accepted Bowen's plea, and sentenced

him to eighteen months imprisonment, thirty-six months supervised

release, a $50 special assessment, and restitution in the amount of

$250,000.

     Bowen claims on appeal that the district court erred in

ordering him to pay $250,000 restitution when he had no present

ability to pay, claiming that the investments on which the district

court based its restitution order were speculative.     As to this

claim, we find that Bowen knowingly and voluntarily waived his

right to appeal.   See United States v. Marin, 961 F.2d 493, 496

(4th Cir. 1992).

     We therefore dismiss Bowen’s appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED


                                 2